     Case: 1:18-cv-00347 Document #: 165 Filed: 06/02/20 Page 1 of 5 PageID #:1633




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

JEFFREY BLACKBURN, JR.,
SAM
ALLEN, TONY MANLEY, AND
                                           Case No. 1:18-CV-00347
ROBERT MCCONNAUGHAY,
individually and on behalf of all          Honorable Judge Jorge L. Alonso
others
similarly situated,                        Magistrate Judge Jeffrey Cole

                     Plaintiffs,
v.

ALLIED POWER SERVICES, LLC
AND ALLIED POWER
RESOURCES, LLC,


                     Defendants.


DEFENDANTS’ MOTION TO POSTPONE AND CONTINUE HEARING FOR
             FINAL APPROVAL OF SETTLEMENT

        Defendants Allied Power Services, LLC and Allied Power Resources, LLC

(collectively, “Defendants”) respectfully move and request that this Court postpone

and continue the hearing for final approval of settlement. In support of Defendants’

Motion, Defendants state as follows:

        1.    On January 21, 2020, this Court granted preliminary approval of class

settlement and approving the collective action settlement (Dkt. No. 156). Following

this order, the Court directed that notice be sent to all putative class members, which

was been completed and the opt-in/opt-out periods have now expired for all class

members on or about March 31, 2020.




                                          1
  Case: 1:18-cv-00347 Document #: 165 Filed: 06/02/20 Page 2 of 5 PageID #:1634




      2.     On January 21, 2020, this Court scheduled a Final Approval Hearing

for June 16, 2020 (Dkt. No. 156), and scheduled a final motion for approval to be filed

on or before June 2, 2020 (Id.).

      3.     On May 14, 2020, counsel for Defendants contacted counsel for Plaintiffs

and informed counsel for Plaintiffs that due to business circumstances of Defendants

that were exemplified by the novel coronavirus pandemic, Defendants has substantial

concerns regarding their ability to meet the terms of the preliminary settlement

agreement as drafted.

      4.     On May 18, 2020, the parties filed a Joint Status Report as required by

Northern District of Illinois Third Amended General Order 20-0012 (Dkt. No. 159).

That Joint Status Report (Dkt. No. 160) indicated that Defendants believed that there

was a need to request modification of the settlement agreement.

      5.     As set forth in Joint Status Report (Dkt. No. 160), Defendants stated

that they believe that it may be necessary to move the deadlines relating to the Final

Approval Hearing and proposed moving the dates 42 days.           Plaintiffs have not

consented or agreed to any proposals for changing any dates regarding Final

Approval.

      6.     In the two weeks following the filing of the Joint Status Report,

Defendants have provided Plaintiffs’ counsel with proposals and information

regarding possible modifications to the settlement proposal, and are currently in the

process of providing financial documentation supporting the requested modifications.




                                          2
  Case: 1:18-cv-00347 Document #: 165 Filed: 06/02/20 Page 3 of 5 PageID #:1635




        7.    Plaintiffs’ counsel have not agreed to any modifications, and on June 2,

2020, filed a Motion for Final Approval of Class and Collection Action Settlement with

this Court (Dkt. No. 163). As noted in Plaintiffs’ filing, Defendants have sought to

amend the Settlement Agreement due to the business circumstances mentioned in

paragraph 3, supra. As further noted by Plaintiffs, they oppose any such changes.

        8.    Plaintiffs have currently noticed the motion for approval for June 16,

2020.

        9.    Because Defendants have raised with Plaintiff concerns regarding the

terms of the Settlement Agreement due to unforeseeable business reasons,

Defendants believe that postponing and continuing the Final Approval Hearing until

counsel for the parties can have fuller discussions regarding the propriety of

modifications would be prudent for all parties, including the individual Class

Members. Such a postponement to allow for continued discussions will not prejudice

Plaintiffs under the current disbursement schedule.

        10.   As such, Defendants request that the Court postpone and continue the

Final Approval Hearing for a period of at least 21 days to enable further discussions

between the parties, or, as an alternative, to schedule a telephonic status hearing to

discuss the issues raised by Defendants to Plaintiffs’ counsel.




                                          3
  Case: 1:18-cv-00347 Document #: 165 Filed: 06/02/20 Page 4 of 5 PageID #:1636




Respectfully submitted,

ALLIED POWER SERVICES, LLC
AND ALLIED POWER RESOURCES,
LLC,

/s/ Darren Mungerson
One of the Attorneys for Defendants

Jody A. Boquist
Darren M. Mungerson
LITTLER MENDELSON, P.C.
321 North Clark Street, Suite 1000
Chicago, IL 60654
jboquist@littler.com
dmungerson@littler.com

Dated: June 2, 2020




                                       4
  Case: 1:18-cv-00347 Document #: 165 Filed: 06/02/20 Page 5 of 5 PageID #:1637




                           CERTIFICATE OF SERVICE

      The undersigned, an attorney, hereby certifies that on June 2, 2020, he caused

a copy of the foregoing Defendants’ Motion to Postpone and Continue Hearing

for Final Approval of Settlement to be served electronically with the Clerk of the

Court using the CM/ECF (electronic case filing) system, which sent notification of

such filing to the following individual of record:


                           Michael A. Josephson
                           Lindsay R. Itkin
                           JOSEPHSON DUNLAP, LLP
                           11 Greenway Plaza, Suite 3050
                           Houston, Texas 77046
                           mjosephson@mybackwages.com
                           litkin@mybackwages.com

                           Richard (Rex) J. Burch
                           BRUCKNER BURCH PLLC
                           8 Greenway Plaza, Suite 1500
                           Houston, Texas 77046
                           rburch@brucknerburch.com

                           Douglas M. Werman
                           Maureen A. Salas
                           WERMAN SALAS P.C.
                           77 West Washington, Suite 1402
                           Chicago, Illinois 60602
                           dwerman@flsalaw.com
                           msalas@flsalaw.com

                                                /s/Darren M. Mungerson
                                                  Darren M. Mungerson




                                            5
